DETAILED ACTION
	This rejection is in response to Request for Continued Examination filed on 07/12/2021.
	Claims 1-5, 7-9, 11-15, and 17-20 are currently pending and have been examined.
	Claims 6, 10, and 16 have been cancelled.
	Claims 1, 2, 9, and 11 are currently amended. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/12/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see page 7, filed 07/12/2021, with respect to 35 U.S.C. 112(b) have been fully considered and are persuasive with respect to claims 1, 2, 9, and 10.  The 35 U.S.C. 112(b) rejection has been withdrawn. However, the 35 U.S.C. 112(b) rejection has not been withdrawn from claims 11-15 and 17-20.  
With respect to applicant’s argument on pages 7-8 of remarks filed 07/12/2021 that combining McDonald et al. with Nemati et al. would result in undue experimentation and programming, given their disparate approaches with respect to imaging and handling inventory, Examiner respectfully disagrees.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, McDonald teaches a predetermined inventory threshold because this reference teaches that the inventory might indicate that there should be 10 units of a particular item with a restock threshold of 3. If it is determined that there is only 2 items, the decision is made to ship 8. McDonald does not specifically teach generating an alert if a pre-determined threshold has been met. (McDonald, [0091]). Therefore, Nemati is merely used as a secondary reference related to restocking of inventory that teaches generating an alert .
With respect to applicant’s arguments on page 8 of remarks filed on 07/12/2021 that McDonald and Nemati do not teach "process the plurality of images captured by the inventory cameras using inventory logic" and Application No. 16/268,436Docket No.: 102187.0070PAmendment dated July 12, 2021Amendment After Final of April 12, 2021"supplement the inventory logic with the customer logic to make a selection determination," Examiner respectfully disagrees. 
McDonald teaches process the plurality of images captured by the inventory cameras using inventory logic. McDonald teaches images of products removed from shelf such as stills or videos are identified and processed using the computer-vision models. McDonald teaches that logic may be executed according to a variety of computing models where software interacts with modeling represented by logic. (McDonald, [0023], [0041-0042], [0045], [0053]).
McDonald teaches supplement the inventory logic with the customer logic to make a selection determination. McDonald teaches that as the user walks through the aisles and removes items from the shelves, corresponding images (still or video) are processed using the computer-vision models and the products identified as being removed from the shelves are added to the record. Each product identification is based on a prediction by the underlying computer-vision models. Additional information may be used to improve on the accuracy of these predictions such as the user's location in the store and/or the shelf from which an object was removed, a user's previous 
 



Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-15, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is insufficient antecedent basis for this limitation in 
Claim 11 recites “utilizing the proximity data in addition to customer probability data and inventory probability data to generate selection data” when previous limitations already recite “customer probability data” and “inventory probability data.” 
Claims 19-20 recite “inventory probability data.”
Claims 12 and 19-20 recite “selection data.”
Dependent claims inherit the same deficiencies as independent claims. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5, 7-9, 11-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over McDonald et al. (US Pub. No. 20180165728 A1, hereinafter “McDonald”) in view of Nemati et al. (US Pub. No. 20180322448 A1, hereinafter “Nemati”).

Regarding claim 1 and 11
McDonald discloses a frictionless shopping system, comprising (McDonald, [0029]: system to remove friction in retail setting): 
a plurality of intelligent shelving units, the intelligent shelving units comprising: a plurality of inventory cameras; a plurality of customer recognition cameras; at least one shelf configured to hold inventory; and a plurality of proximity sensors; 
a non-transitory computer-readable medium communicatively coupled to the one or more processors and having logic thereon, the logic, when executed by the one or more processors, being configured to: (McDonald, [0045]: non-transitory computer-readable storage media and logic; [0003]: processors): 
receive a plurality of images captured by the plurality of customer recognition cameras (McDonald, [0031]: camera captures users in store; [0041]: camera capture images of user activity); 
performing customer recognition techniques on at least one of the plurality of images using customer logic (McDonald, [0031]: perform image and facial recognition of user on images using models; [0032]: user image; [0033]: process still images of video; [0007]: process image with user’s hands; [0041]: person tracking; [0045]: logic and models);
process the plurality of images captured by the inventory cameras using inventory logic (McDonald, [0023]: 
determine the location of a plurality of customers within a pre-determined area (McDonald, [0031]: track users in the store and facial recognition; [0034]: user’s location in store; [0093]: predetermined shelf schema and items selected by users);
generate customer probability data based on the customer location determination (McDonald, [0071]: probability based on user actions; [0033]: prediction represented by probability; [0034]: user’s location associated with prediction; [0083]: predict based on video frames of user transaction);  
receive a plurality of images captured by the plurality of inventory cameras (McDonald, [0003]: cameras capture images of products involved in transaction; [0017]: receive images of product); 
perform inventory detection techniques on the image on at least one of the plurality of images; determine the location of a plurality of inventory products within the pre-determined area (McDonald, [0073]: identify inventory location from images of video; [0093]: predetermined shelf schema; [0041]: detect item location and number from captured images of inventory); 
generate inventory probability data based on the inventory location determination (McDonald, [0033]: probability of product identification; [0034]; the user's location in the store and the shelf from which an object was removed can be used for confidence level associated with a prediction). 
receiving a plurality of signals from the plurality of proximity sensors; generating proximity data based on the received plurality of signals (McDonald, [0039]: sensors detect activity of users location near bodega as well as products; [0078]: 
utilizing the proximity data in addition to customer probability data and inventory probability data to generate selection data (McDonald, [0033]: probability of product identification of product that user selected and product that user removed from shelf is added to the new record; [0034]: prediction is based on the user's location in the store and the shelf from which an object was removed; [0039]);
supplement the inventory logic with the customer logic to make a selection determination ([0033]: additional information may be used to improve on the accuracy of these predictions of records of product identification of item user removed from shelf; [0034]: prediction of item user removed based on information such as user’s location compared to shelf where object was removed, user’s previous transactions or items in user’s cart;  [0042] and [0045]: logic and models; [0036]: itemized receipt created once the products selected by the user have been confirmed; [0031]; and [0035]). 
McDonald teaches a predetermined inventory threshold (McDonald, [0091]: restock threshold of 3 and ship more items if below threshold), however McDonald does not explicitly teach:
generate an alert if a pre-determined inventory threshold has been met.
However, Nemati teaches that it is known to include:
generate an alert if a pre-determined inventory threshold has been met (Nemati, [0037]: generate an alert for restocking the item based on when the emptiness threshold is determined to be reached; [0064]).







Regarding claim 2 and 12
The combination of McDonald and Nemati teaches the frictionless shopping system of claim 1, wherein the generated selection data corresponds to the removal of a plurality of inventory products from the at least one shelf (McDonald, [0031]: track and identify product removal from shelf; [0033]: the user walks through the aisles and removes items from the shelves, the products identified as being removed from the shelves from images are added to the record; [0034]: the shelf from which a product was removed; [0039]: capture still images of an item as it is being removed). 


Regarding claim 3 and 13
The combination of McDonald and Nemati teaches the frictionless shopping system of claim 1, wherein the frictionless shopping system further comprises: a customer data store, wherein the customer data store comprises customer account data; and wherein the customer recognition techniques further include matching at least one customer to customer account data associated with the customer (McDonald: [0042]: data store with user and transaction data; [0004] and [0080]: biometric identification of user; [0031-0032]: identify user based on stored biometric data and user identity is tied to bank account).  


Regarding claims 4 and 14
The combination of McDonald and Nemati teaches the frictionless shopping of claim 1, wherein the frictionless shopping system further comprises: an inventory data store, wherein the inventory data store comprises inventory price data and inventory location data (McDonald, [0021]: product location; [0033]: product identification by model; [0042]: data store include transaction data and model; [0089]: pricing model for inventory; [0093]: price display and predetermined shelf schema; [0034]; the user's location in the store and the shelf from which an object was removed).


Regarding claims 5 and 15
The combination of McDonald and Nemati teaches the frictionless shopping of claim 3, wherein the customer data store further comprises payment information; and in response to a pre-determined rule associated with a sale of a plurality of inventory products, the logic further processes a payment by utilizing: customer account data; and inventory price data (McDonald, [0017]: charge user that grasped product with hands the transaction amount for product; [0031]: user bank account; [0032]: user payment information; [0036]: user is charged using payment information upon leaving store; [0089] and [0093]: product price ).
  


Regarding claims 7 and 17
The combination of McDonald and Nemati teaches the frictionless shopping system of claim 1, wherein the customer recognition techniques include at least one of: skeletal recognition or hand tracking (McDonald, [0072]: track hands of user; [0003] and [0007]: identify hand reaching product in image; [0055]: tracking of hands and faces in video; [0041]: camera(s) capture images of a user's hand entering the bodega, an object being removed from the bodega). 
 


Regarding claims 9 and 19
The combination of McDonald and Nemati teaches the frictionless shopping system of claim 1, wherein the intelligent shelving units further comprises a network interface; wherein the network interface is configured to: connect to mobile computing devices; and receive mobile computing device data (McDonald, [0031]: identify user and receive data from mobile device; [0032]: mobile device and automated retail service app receives user biometric and payment information; [0033]: probability of product identification; [0034]; the user's location in the store and the shelf from which an object was removed is associated with a prediction; [0041]: network interface;  [0079-0080]: initiate transaction for product via mobile device and facial recognition).  


Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over McDonald and Nemati as applied to claim 1 above, and further in view of Reid (Pub. No.: US 2015/0039458 A1, hereinafter “Reid”).

Regarding claims 8 and 18
The combination of McDonald and Nemati teaches the frictionless shopping system of claim 1, except for:
wherein the customer recognition techniques further includes generating data associated with a representation of a three- dimensional model of the plurality of customers within a shopping area.
However, Reid teaches that it is known to include:
wherein the customer recognition techniques further includes generating data associated with a representation of a three-dimensional model of the plurality of customers within a shopping area (Reid, [0045]: recognition of faces and items; [0046]: images of faces of shoppers; [0047]: 3D modeling using images; [0103]: recognition training includes representing a person or item in three dimensions followed by electronically modeling the person or item; [0104]: map 3D geometry of store, shelves, items; FIG.4, [0105]: customer recognition in store).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the known technique of McDonald and Nemati with Reid to include the aforementioned limitations since such a modification would be predictable. McDonald and Nemati would continue to teach generating data associated with customers in a shopping area except that now generating data associated with a three-dimensional .  
   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is cited as Reference U on PTO-892.  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                                       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATASHA DEVI RAMPHAL whose telephone number is (571)272-2644.  The examiner can normally be reached on 11 AM - 7:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LATASHA D RAMPHAL/Examiner, Art Unit 3684                                                                                                                                                                                                        
/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684